                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION                                               FILED
                                                                                        Scott L. Poff, Clerk
                                                                                     United States District Court

                                                                                 By mgarcia at 8:29 am, Mar 13, 2020

 UNITED STATES OF AMERICA,

        v.                                                  CASE NO.: 2:19-cr-54

 ULYSSES HENSEN,

                Defendant.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       This matter comes before the Court on Defendant Ulysses Hensen’s motion to evaluate

Mr. Hensen’s competency, doc. 22. The Court held a hearing on this matter on October 30,

2019, doc. 24. Subsequent to this hearing, Dr. Dawn Graney conducted a forensic psychological

evaluation of Defendant and authored a report (“the Forensic Evaluation”) summarizing her

findings. Doc. 36. The parties have stipulated to the admissibility of the Forensic Evaluation

and have confirmed that they will not present any evidence concerning Defendant’s competency,

aside from the Psychiatric Report. Doc. 37-1. Based on the entire record in this case, including

the Forensic Evaluation, I find Mr. Hensen is capable of understanding the charges against him

and meaningfully consulting with his attorney about his defense, and that Mr. Hensen was able

to appreciate the nature and quality of his actions at the time of the alleged offenses. Therefore, I

RECOMMEND the Court find that Defendant Hensen is competent to stand trial and proceed

with this case and that Mr. Hensen was not insane at the time of the offenses charged in this case.
                                         BACKGROUND

       The United States charges Mr. Hensen by way of Indictment with one count of

Assaulting, Resisting, or Impeding Certain Officers or Employees, in violation of 18 U.S.C. §

111(a)(1) and (b). Doc. 1. Mr. Hensen appeared for his initial appearance and arraignment on

October 7, 2019. On October 16, 2019, Defendant filed a Motion for Psychiatric and

Psychological Exam to Determine Competency of Defendant. Doc. 22. The Court conducted a

hearing on the Motion on October 30, 2019, and after hearing from Defendant’s counsel, ordered

Defendant to be committed to BOP for a psychological examination. Specifically, the Court

issued an order based on 18 U.S.C. § 4241(b) granting Defendant’s counsel’s motion and

ordering that Mr. Hensen be evaluated by a psychiatrist or psychologist under 18 U.S.C. §§

4247(b) and (c). Doc. 25.

       Pursuant to the Court’s Order for Psychological Examination, doc. 25, Dr. Dawn Graney,

Psy. D. for the Federal Correctional Complex at Butner, North Carolina (Butner), evaluated Mr.

Hensen from November 13, 2019 to January 26, 2020, and provided a report of her evaluation to

the Court. Doc. 36. In her Forensic Evaluation, Dr. Graney explained that, based on her

evaluation, she is of the opinion that Defendant Hensen is competent in that Mr. Hensen is able

to understand the nature and consequences of the proceedings against him and assist properly in

his defense if he chooses to do so. Dr. Graney is of the opinion, as stated in her report, that

Defendant Hensen is competent to stand trial.

       Following the review of Dr. Graney’s Forensic Evaluation, the Government stated in the

Status Report filed February 28, 2020, doc. 37, that it had no objection to the Forensic

Evaluation and does not request a competency hearing. Filed within the Government’s Status




                                                  2
Report is a Stipulation Regarding Competency, doc. 37-1, stating that the parties stipulate to the

admissibility of the Forensic Evaluation and that neither party will submit any evidence

concerning Defendant’s competency, aside from the Forensic Evaluation. Doc. 37-1.

                                          DISCUSSION

       “[C]ompetence is the base upon which other constitutional rights balance[.]” United

States v. Wingo, 789 F.3d 1226, 1228 (11th Cir. 2015); see also Cooper v. Oklahoma, 517 U.S.

348, 354(1996) (The United States Supreme Court has “repeatedly and consistently recognized

that the criminal trial of an incompetent defendant violates due process.”) (internal quotation and

citation omitted); Eddmonds v. Peters, 93 F.3d 1307, 1314 (7th Cir. 1996) (“The Constitution

forbids trial of one who, for whatever reason, is unfit to assist in his own defense because our

adversarial system of justice depends on vigorous defenses.”).

       Incompetency means “suffering from a mental disease or defect rendering [the defendant]

mentally incompetent to the extent that he is unable to understand the nature and consequences

of the proceedings against him or to assist properly in his defense.” 18 U.S.C. § 4241(a). A

defendant is not entitled to a presumption of incompetency, and he assumes the burden of proof

to establish his incompetency by a preponderance of the evidence. Cooper, 517 U.S. at 355;

Battle v. United States, 419 F.3d 1292, 1298 (11th Cir. 2005). The legal test for competency is

“whether the defendant ‘has sufficient present ability to consult with his lawyer with a

reasonable degree of rational understanding’ and has ‘a rational as well as factual understanding

of the proceedings against him.’” Godinez v. Moran, 509 U.S. 389, 396 (1993) (quoting Dusky

v. United States, 362 U.S. 402 (1960)); see also United States v. Cruz, 805 F.2d 1464, 1479

(11th Cir. 1986).




                                                 3
       “[N]ot every manifestation of mental illness demonstrates incompetence to stand trial;

rather, the evidence must indicate a present inability to assist counsel or understand the charges.”

Medina v. Singletary, 59 F.3d 1095, 1107 (11th Cir. 1995). Thus, “the mere presence of a

mental disease or defect is not sufficient to render a defendant incompetent . . . .” United States

v. Rothman, No. 08-20895-CR, 2010 WL 3259927, at *7 (S.D. Fla. Aug. 18, 2010) (citing

United States v. Liberatore, 856 F. Supp. 358, 360 (N.D. Ohio 1994)). “Incompetency to stand

trial is not defined in terms of mental illness. As such, a defendant can be competent to stand

trial despite being mentally ill and similarly a defendant can be found incompetent to stand trial

without being mentally ill.” United States v. Williams, No. 5:06-cr-36, 2007 WL 1655371, at *5

(M.D. Fla. June 7, 2007) (internal citation and quotation marks omitted).

       After an extensive evaluation, Dr. Graney formed the opinion that Mr. Hensen is

competent to stand trial in this case. Dr. Graney reached this conclusion after observing and

speaking with Mr. Hensen, reviewing his medical records and criminal history, and conducting

various tests. Defendant’s counsel has stipulated to the admissibility of Dr. Graney’s Forensic

Evaluation and does not seek to introduce any additional evidence related to the matter. There is

no evidence in the record that contradicts Dr. Graney’s conclusions. While the undersigned had

reasonable cause to believe Mr. Hensen may have suffered from a mental disease or defect at the

time I ordered Mr. Hensen’s competency evaluation, Dr. Graney’s thorough evaluation and the

lack of any contradictory evidence have removed any concerns or doubt about Mr. Hensen’s

competency. The undersigned agrees with Dr. Graney’s conclusion that Mr. Hensen understands

the nature and consequences of the charges against him, can properly assist in his defense, and,




                                                 4
therefore, is competent to stand trial. I, therefore, RECOMMEND the Court find that Mr.

Hensen is competent to stand trial.

                                             CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court find Mr. Hensen competent

to stand trial and proceed with this case.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action. The filing of objections is not a proper vehicle

through which to make new allegations or present additional evidence.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon the parties.




                                                 5
        SO ORDERED and REPORTED and RECOMMENDED, this 13th day of March,

2020.




                              ____________________________________
                              BENJAMIN W. CHEESBRO
                              UNITED STATES MAGISTRATE JUDGE
                              SOUTHERN DISTRICT OF GEORGIA




                                      6
